      Case 4:21-cr-00008-MW-MAF Document 20 Filed 04/07/21 Page 1 of 4




            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION

                                                       CASE NO.: 4:21cr8-MW
                                                       CRIMINAL FELONY
UNITED STATES OF AMERICA,


vs.

JIMMY HIGHSMITH,

      Defendant.

__________________________________________/

                STIPULATED MOTION TO CONTINUE TRIAL

      COMES NOW, the Defendant, JIMMY HIGHSMITH, by and through his

undersigned counsel, R. TIMOTHY JANSEN, hereby files this Stipulated Motion

to Continue Trial, and further states:

      1.       The trial in this matter is currently scheduled for April 26, 2021.

      2.       The undersigned is in the process of reviewing numerous discovery

documents, which are quite voluminous. In addition, there are video tapes and

transcripts that need to be reviewed and sanitized before the client can review.

      3.       Because of the Protective Order, the undersigned has to carefully

review and sanitize information before it can be sent to the client who resides in

Mississippi.
        Case 4:21-cr-00008-MW-MAF Document 20 Filed 04/07/21 Page 2 of 4




        4.     The undersigned is currently preparing for a complicated Public

Corruption trial which consists of over 1 million documents. The trial has been

continued and is scheduled for July 12, 2021. USA v. Burnette. We anticipate Pre-

Trial hearings in June 2021.

        5.     The Government is unavailable in May 2021.

        6.     As such, the parties agree to continue this trial until no sooner than

September 2021.

        7.     The undersigned has conferred with AUSA, David L. Goldberg and he

has no objection to continuing this trial until no sooner than the end of September

2021.

        WHEREFORE, the Defendant, JIMMY HIGHSMITH, respectfully requests

that this Honorable Court grant this Motion to Continue the Trial scheduled for April

26, 2021 to late September 2021.



                       LOCAL RULE 7.1(B) CERTIFICATE

        In accordance with the Local Rules, the undersigned conferred with the other

parties affected by the filing of this Motion. The Government has no objection to a

continuance.




                                           2
      Case 4:21-cr-00008-MW-MAF Document 20 Filed 04/07/21 Page 3 of 4




                                       Respectfully submitted,
Dated: April 7, 2021
                                       /s/ R. Timothy Jansen
                                       R. TIMOTHY JANSEN
                                       FL BAR NO.: 0691208
                                       JANSEN & DAVIS, P.A.
                                       125 N Franklin Blvd
                                       Tallahassee, FL 32301
                                       Telephone No.: (850) 224-1440
                                       Fax No.: (850) 224-0381
                                       jansen@jansenanddavis.com



                           CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 7th day of April 2021, I electronically filed
the foregoing with the Clerk of the Court by using the CM/ECF system, which will
send a notice of electronic filing to all counsel of record as listed below.

                                       /s/ R. Timothy Jansen
                                       R. TIMOTHY JANSEN




                                    SERVICE LIST

Mr. David L. Goldberg, Esq.
Assistant U.S. Attorney
Office of the U.S. Attorney
United States Courthouse
111 North Adams Street, 4th Floor
Tallahassee, Florida 32301
Lazaro.fields@usdoj.gov



                                         3
Case 4:21-cr-00008-MW-MAF Document 20 Filed 04/07/21 Page 4 of 4




                               4
